Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on March 17, 2021, wherein claims 1, 4, 8, and 10 are currently pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "provide HR coins."  There is insufficient antecedent basis for this limitation (“HR coins”) in the claim.
the participant.” There is insufficient antecedent basis for this limitation in the claim.

The rest of the claims depend on the above claim 1 limitations and are also rejected based on their dependency to the rejection claim 1 above.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) are basically geared towards updating human resource (HR) information of people working on projects in an organization/institution/etc., and the claims recite(s) obtaining/accessing/gathering/etc., data/information (of individuals (employees/staff/workers/etc.) and their work/performance/etc.,), data/information analysis/evaluation/etc., manipulation/calculations to determine more data (scoring and calculating the scores – mathematical concepts), and providing/displaying this determined data (to other people and for further manipulation/use).  The claimed invention further uses mathematical steps to analyze and determine further data (for example, scoring and calculating scores and using this mathematical data).  These claims are directed towards gathering/collecting data, using the data for 


The limitations of receiving registration of an institution and individuals belonging to the institution as members; generating a unique ID for each individual who has performed a task in the institution; receiving human resource information from the institution at each preset interval; classifying the human resource information into information on basic tasks and projects performed by the individual by analyzing the human resource information; constructing a database to store the classified information on basic tasks and projects together with the corresponding unique ID of each individual; updating the individual’s accumulated human resource information related to an institution from which the individual has retired as personal history information of the retired institution if an individual’s retirement information is checked by analyzing the human resource information; storing the individual’s human resource information related to an institution to which the individual has moved into a database together with a pre-generated unique ID of the individual if an individual’s turnover information is checked by analyzing the human resource information; determining achievements at each step of a project performed by the individual against a project plan, based on an evaluation score by a successor, evaluation grounds, and a performance history which are checked from the human resource information; determining level of the institution based on sales, net profit, proportion of sales in the corresponding field against competing companies, amount of R&D investment, and patent portfolio of the institution; determining a final evaluation score of the project performed by the individual based on the performance index designated by a project supervisor, evaluation of compliance with a project schedule in each step, evaluation by a successor according to the project process, a supervisor’s 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (system, computer, database, networks, processors, memories, and graphical user interfaces) which are recited at a high level of generality, i.e., as generic server/network, processors, and graphical displays (GUIs) performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network/servers, systems, databases, processors, and GUIs limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014) at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, fig. 1 and the relevant paragraphs showing only generic/general-purpose computers/computing components/etc., e.g. ¶¶ 0023, 0029) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Id. Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.
Claim 4 does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses information based on received 
Claim 8 does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely updates information based on received information and manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract 
Claim 10 does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely stores information that has been analyzed based on received information and manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57) and covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas.  For similar reasons detailed above, claim 4 is not integrated into a practical application and also does not include additional elements that are sufficient to amount to significantly more than the judicial exception.


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent prior art is as follows:
Swierz, III et al., (US 2012/0215578):  Discusses implementing workflows and managing engagements and staff. More particularly, the present invention relates to a software module tracking data of staff, engagements and workflows and a method of using such data in the management of staff and assignment of tasks. Information concerning employees is input into a database by the manager and the employees, and is tracked therein. The information concerning an employee includes an employee's availability, ability and experience. Workflow/Task information is input into the database when either a client makes a request for service of the business, or a workflow/task internal to the business is needed to be performed. Task information includes the nature of the work and deadlines. Task information is compared to the employee information. A list is automatically generated naming the employees best suited to the mandate of the task. The manager then chooses a name from the top of the list and assigns the task to that employee.
Vesely et al., (US 2013/0211883):  Discusses techniques for evaluating a person who is a member of a professional community involve collecting quantitative information regarding the person's participation in at least one social network. The quantitative information may be incorporated in computing a score indicating the person's value to the professional community.
Shafer, Richard Allen. "Creating Organizational Agility: The Human Resource Dimension." Order No. 9716092 Cornell University, 1997:  Research I purposed to develop a model for creating organizational agility as a means of dealing with continuous and unpredictable change, with particular emphasis on the human resource dimension.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683